UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6604



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT LEROY NANCE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-88-222, CA-97-385-3)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Leroy Nance, Appellant Pro Se. Amy Michelle Lecocq, Michael
Lee Keller, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Leroy Nance appeals the district court’s order denying

his motion filed under 28 U.S.C. § 2255 (1994) (current version at

28 U.S.C.A. § 2255 (West 1994 & Supp. 1998)). We have reviewed the

record and the district court’s opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-

ingly, we dismiss on the reasoning of the district court. United

States v. Nance, Nos. CR-88-222; CA-97-385-3 (S.D.W. Va. Mar. 26,

1998). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S.

June 23, 1997) (No. 96-6298). We accordingly deny a certificate of

appealability   and   dismiss   the       appeal.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                    DISMISSED




                                      2